Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed April 21, 2022 is acknowledged.  Claims 1-4, 6 and 9 are amended.  Now, Claims 1-9 are pending.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1 (lines 2-3), it is not clear what the three occurrences of “parts by weight” are based on, i.e., which constitutes 100 parts by weight. Notably, one way to express the amounts by “parts by weight” is to designate the amount of the whole composition or one of the components as 100 parts by weight, thereby the amounts (in parts by weight) of the rest of components would be relative to the foregoing 100 parts by weight. This is not the case here. For the sake of compact prosecution, the foregoing terms of “parts by weight” are based on 100 parts by weight of the thermoplastic polyurethane resin, as suggested at [0022] and [0033], pending rectification.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over JP059 (JP 4414059 B2) as evidenced by Mitsubishi Chemical Group (https://www.m-chemical.co.jp/en/products/departments/mcc/c4/product1201008_7922.html
).
	For Claims 1-3 and 5-6, JP509 discloses a resin composition for a golf ball over, the composition comprising a thermoplastic polyurethane resin comprising a polysiloxane moiety. ([0008]) The polysiloxane moiety is derived from a polysiloxane terminated at one end with an alkyl group containing hydroxyl group or carboxylic group and an ether or ester linkage. ([0009]-[0011]) Suitable polysiloxane include Silaplane FM-DA11, etc. ([0013]) Notably, Silaplane FM-DA11 is represented by Formula 2 taught in Applicant’s application publication at [0030]. Since polysiloxane reads on that disclosed by Applicant, both would have the same weight average molecular weight. The amount of the polysiloxane is 0.1 to 10 wt%, which encompasses the presently claimed range. ([0008]) Thus, a prima facie case of obviousness exists. In re Harris, 74 USPQ2d 1951 (Fed. Cir. 2005) (Where the “claimed ranges are completely encompassed by the prior art, the conclusion [that the claims are prima facie obvious] is even more compelling than in cases of mere overlap.”)(citation omitted) Especially, the amount of the polysiloxane is exemplified as 1.0 wt% in Table 1, which suggests the lower end of the disclosed range. This would render the foregoing obviousness even more compelling. The polyurethane resin is derived from a polyol (e.g., PTMG650, polytetramethylene (ether) glycol)) and an isocyanate. The [NCO]/[OH] molar ration is exemplified as 1.2/1. Suitable isocyanates include LDI (lysine diisocyanate, MW 226), HDI (hexamethylene diisocyanate), etc. ([0021] and [0035]) To this end, JP059 does contemplate a polyurethane derived from PTMG650 and lysine diisocyanate having [NCO]/[OH] = 1.2. The molecular weight of PTMG650 would be 650 as taught by Mitsubishi Chemical Group. Therefore, 100 parts by weight the thermoplastic polyurethane resin would be derived from 70 parts by weight of PTMG650 and 30 parts by weight of lysine diisocyanate. For Claim 4, since the amount of the polysiloxane is relatively small as compared to those of the polyol and the isocyanate and since the molecular weight of the polysiloxane is higher than those of the polyol and the isocyanate, the molar amount of the polysiloxane would be much smaller than those of the polyol and the isocyanate. As such, besides the silicon-containing thermoplastic polyurethane resin, the thermoplastic polyurethane resin would contain silicone-free thermoplastic polyurethane resin. Further, the polysiloxane with functional group terminated at only one of the chain ends would produce a thermoplastic polyurethane resin containing silicone in the main chain. 

7.	Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	JP056 does not teach or fairly suggest the presently claimed polyols.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 16, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765